Citation Nr: 1703007	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  07-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to diabetes mellitus (diabetes).

2. Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to diabetes.

2. Entitlement to service connection for hypertension to include as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) from November 2006 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board previously considered the neuropathy issues in July 2015 and the hypertension issue January 2009 and April 2011.

The Veteran testified during an August 2014 hearing at the RO before the undersigned Veterans Law Judge (VLJ) on the peripheral neuropathy issues.  In November 2008, he testified regarding the hypertension issue before a different VLJ, who no longer works at the Board.  In correspondence received November 2016, he wrote that he did not want an additional hearing.  Hearing transcripts are of record.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence reflects that the symptoms the Veteran experiences in his upper and lower extremities are neither caused nor aggravated by his service-connected diabetes, but, rather, are related to non-service-connected disorders.


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for upper extremity neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for an award of service connection for lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In May 2011, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for the neuropathy claims in December 2011 and October 2014.  The examinations were thorough, detailed, and recorded the subjective reports.  The medical opinions upon which this decision is based are adequate, because the examiner considered all relevant evidence of record and provided rationale for conclusions.    

Following the remand directives, the AOJ considered the new evidence and issued an SSOC in August 2015.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 
22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

The Veteran contends that he has upper and lower extremity neuropathy due to his service-connected diabetes.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses but not to determine the cause of neuropathy symptoms as this requires specialized medical knowledge and training to understand the complexities of the neurologic system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him credible, as his statements have been detailed and generally consistent.

The Board has reviewed the record and finds that the criteria for service connection for upper and lower extremity neuropathy have not been met.  38 C.F.R. § 3.303.

The evidence shows neuropathy symptoms, but the evidence is conflicting as to whether symptoms are due to diabetic peripheral neuropathy or due to radiculopathy or other non-service connected disorders.  In his written statements and Board hearing, the Veteran indicated that he was first diagnosed with diabetes in 2004 and first began experiencing symptoms such as pain, numbness, tingling, and heat in his extremities in 2006, after his diabetes diagnosis.  See Board Hearing Transcript (Tr.) at 3-4.  VA treatment notes confirm that the Veteran was initially diagnosed with diabetes in 2004 and he experienced symptoms such as leg cramps, pain, and numbness in the extremities.  

The following medical opinions conflict as to the etiology of the cramps, pain, numbness, and other symptoms.  In a March 2008 VA treatment note, Dr. G.P. wrote, "He is developing peripheral neuropathy.  He has no sensitivity to the filament on the right foot but some sensitivity on the left.  He does have strong distal pulses.  He is complaining of leg cramps at night."  The Veteran reported during the Board hearing that Dr. G.P. told him his peripheral neuropathy was a symptom of his diabetes.  Tr. at 4.  The evidence thus reflects that Dr. G.P. believed the Veteran had peripheral neuropathy due to his diabetes.

In contrast, the physician who conducted the December 2011 VA examination found that the Veteran did not have peripheral neuropathy.  Specifically, the physician, who did not review the claims file but reviewed the VA treatment notes in the CPRS file, noted the Veteran's poorly controlled diabetes first diagnosed in 2004.  He also noted a past medical history of back pain radiating to the right knee, compression fractures of vertebrae, retrolisthesis, multilevel disc disease, and spondylolysis, vascular insufficiency, gout, and degenerative changes in the first metatarsophalangeal joints.  After reviewing the Veteran's history and conducting a peripheral nerves examination, the physician indicated that the examination was abnormal, with EMG changes at the nerve roots consistent with old injury which was "most consistent with spinal stenosis and a more recent right sided radiculopathy," especially in light of the loss of L3/4 innervated right knee jerk on examination.  The physician concluded, "There is no evidence of a generalized peripheral neuropathy at this time.  In particular the Veteran's sural nerves are entirely intact."  

In the Board hearing, the Veteran noted that he was prescribed Gabapentin, which is confirmed by the VA treatment notes.  Treatment records and a copy of a Gabapentin prescription indicate that the medication is used to treat nerve pain conditions, such as neuropathy.  An October 2012 treatment note reads "He does have neuropathy and is on Gabapentin 300 mg at bedtime."  The December 2011 examination report shows that the physician suggested Gabapentin be prescribed for radicular pain.  This appears to be the source of his prescription. 

The same VA physician conducted a peripheral nerves examination in October 2014.  After reviewing the claims file and examining the Veteran, the physician again concluded that examination was abnormal and there was multilevel old lumbar radiculopathy/lumbar stenosis with chronic L3/4 changes, which had progressed since 2011.  He concluded, "There is still no convincing evidence of a generalized peripheral neuropathy."  The physician indicated that the Veteran had not been diagnosed with diabetic peripheral neuropathy.

The Advanced Practice Registered Nurse (APRN) who conducted the October 2014 VA examination, after examining the Veteran and reviewing the claims file, completed a disability benefits questionnaire for diabetes.  She indicated that the Veteran had diabetic peripheral neuropathy, a recognized complication of diabetes.  However, in response to the question of whether the Veteran had any of the following conditions that are at least as likely as not related to diabetes, she indicated only erectile dysfunction.  A few days later, a physician completed an examination and disability benefits questionnaire specifically for peripheral neuropathy.  He indicated that the Veteran did not have upper or lower extremity diabetic peripheral neuropathy.   

The Board finds that the weight of the evidence is against the claims.  All of the health care providers and the Veteran agree that he has diabetes and symptoms of the upper and lower extremities such as pain and numbness.  The dispositive issue in this case is whether these symptoms are attributable to his service-connected diabetes.  The most thorough opinion on this question is that of the physician who conducted the December 2011 and October 2014 VA examinations.  Although the physician did not review the claims file in December 2011, he did review the Veteran's treatment records and then reviewed the entire claims file in 2014.  Furthermore, lack of claims file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance.").  More significantly, the physician explained the reasons for his conclusions based on his review of the evidence of record, and his opinion is therefore entitled to substantial probative weight.  

His opinion reflects that, while the Veteran has diabetes, he also has lumbar spine disease, vascular insufficiency, and other disorders that cause the symptoms.  The physician explained in December 2011 why these facts along with his examination findings made it likely that his symptoms were not due to diabetic peripheral neuropathy, but, rather, were due to non-service-connected disorders in particular lumbar spine disease and vascular insufficiency, and adhered to his findings in December 2014.  In reaching this finding, the 2011 and 2014 VA examiner conducted a physical examination and diagnostic testing.  The Board notes that there is additional evidence that the Board finds in support of a finding that upper and lower extremity symptoms are due to or aggravated by a source other than the service-connected diabetes.  Such evidence includes a January 2008 examiner diagnosed peripheral vascular disease with claudation in the legs, and medical literature submitted by the Veteran in June 2007 indicates other signs or symptoms of carotid artery blockage may be weakness, paralysis, numbness, or tingling of the arm or leg.  

In contrast, neither Dr. G.P. nor the ARNP in the October 2014 diabetes examination explained the reasons for their conclusions that the symptoms from which the Veteran suffered were the result of diabetic peripheral neuropathy.  The physician in the October 2014 neuropathy examination, who found no diabetic peripheral neuropathy, also did not explain his findings.  Without such an explanation, this aspect of these opinions is carries little to no weight.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Veteran's assertions are similarly outweighed.  As such, the weight of the probative medical evidence of record is against a relationship between the Veteran's diabetes and his upper and lower extremity symptoms.

In this regard, the Board notes that, although the physician who conducted the December 2011 and October 2014 VA peripheral nerves examinations did not specifically discuss "aggravation," the lack of use of this word does not render his opinion inadequate on the question of secondary service connection.    

In Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec.), the United States Court of Appeals for Veterans Claims (Court) addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument and held, "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought."  Id. at *2 (citing Dyment v. West, 13 Vet.App. 141, 146-47(1999)).  The Court's decision was affirmed by the United States Court of Appeals for the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished order).

Consequently, the Board finds that the lack of specific reference to aggravation did not render the December 2011 or October 2014 opinions inadequate.  Rather, as shown by the evidence above, when read as a whole and in the context of the totality of the evidence, these opinions reflect the physician's belief that the upper and lower extremity symptoms did not constitute a generalized peripheral neuropathy and were entirely unrelated (neither caused nor aggravated) to diabetes.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding that medical reports must be read as a whole and in the context of the evidence of record).

Finally, there is no other theory of entitlement that has been reasonably raised by the evidence of record.  The Veteran does not contend, and the evidence does not reflect, that peripheral neuropathy manifested in service, within the one year presumptive period, or for many years thereafter, or that the Veteran has acute or subacute or early onset peripheral neuropathy which could be presumed service connected based on exposure to Agent Orange.  See 38 C.F.R. §§ 3.303(b), 3.309(a), 3.309(e).  

For the foregoing reasons, the preponderance of the evidence is against the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  The benefit of the doubt is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.



REMAND

Additional development is needed for the Veteran's hypertension claim.  The record contains multiple medical opinions addressing a relationship, causal and aggravation, between service-connected diabetes and hypertension.  However, the Veteran raised two theories of entitlement for which there has not been a medical opinion.  First, in August 2006 correspondence, the Veteran asserted that his hypertension was aggravated, not by his diabetes, but by his diabetes medication.  He wrote "medical records should show a large change when I started on the metformin HCL for type II diabetes and my blood pressure went up at that time."  

Second, in the November 2008 Board hearing, the Veteran mentioned exposure to Agent Orange and that he asked his doctor whether it could be a cause of his hypertension.  The Veteran's service records indicate that he served in the Republic of Vietnam during the presumptive periods and is presumed to have been exposed to Agent Orange/herbicides.  See 38 C.F.R. § 3.307.  The AOJ should request medical opinions addressing whether the Veteran's hypertension is at least as likely as not related to herbicide exposure or whether his hypertension was aggravated by his diabetes medication.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (stating that an adequate examination should consider all raised theories of entitlement).  The AOJ should also obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Then, request a medical opinion from a VA examiner for the Veteran's hypertension claim.  The examiner should review the claims file and address the following:

a. Is the Veteran's hypertension at least as likely as not caused by his presumed exposure to herbicides?

b. Was the Veteran's hypertension at least as likely as not aggravated beyond the natural progression by medication prescribed for his service-connected diabetes?  If aggravation is found, please provide a baseline level of disability prior to aggravation.

Consider all lay and medical evidence.  All opinions must be supported by detailed rationale.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any claim on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


